DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites the limitation " the previously observed sentences".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 9 recites the limitation " the extracted relevant customer request sentences".  There is insufficient antecedent basis for this limitation in the claim.  The claim is found indefinite since is not clear if the term is the same or different from the previously introduced term “relevant sentences”.
Claims 2 and 10 recites the limitation " the customer request sentence embeddings ".  There is insufficient antecedent basis for this limitation in the claim.


Claims 7 and 15 recites the limitation " the product or the service ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 20 recites the limitation " the previously observed sentences ".  There is insufficient antecedent basis for this limitation in the claim.
The lack of antecedent basis in the multiple claims as presented makes the claims indefinite since it is not clear some of the claimed functions.  For examination purposes the claims are examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-9, 11-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ALEXANDER (US Patent Publication 2017/0060366).

Regarding claims 1, 9, ALEXANDER discloses a method for automatically resolving a customer request (at [003], [022]):
a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for automatically resolving a customer request ([0012] System 10 includes a bus 12 or other communication mechanism for communicating information, and a processor 22 coupled to bus 12 for processing information. Processor 22 may be any type of general or specific purpose processor. System 10 further includes a memory 14 for storing information and instructions to be executed by processor 22. Memory 14 can be comprised of any combination of random access memory (“RAM”), read only memory (“ROM”), static storage such as a magnetic or optical disk, or any other type of computer readable medium. System 10 further includes a communication device 20, such as a network interface card, to provide access to a network. Therefore, a user may interface with system 10 directly, or remotely through a network, or any other method. [0013] Computer readable medium may be any available media that can be accessed by processor 22 and includes both volatile and nonvolatile media, removable and non-removable media, and communication media. Communication media may include computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism, and includes any information delivery media. ): 
receiving a customer request ([022] "FIG. 2 is an example Ul 200 of a search and retrieval system in accordance with embodiments of the present invention. Ul 200 includes various fields for a user to enter text and request customer support on an issue... Ul 200 also includes a subject field 204 where the user can enter the subject of the customer support request, and a question field 206 where the user can more fully describe the issue on which customer support is needed. When the description of the issue is entered to the satisfaction of the user, he/she may press a submit button 208 to submit 
segmenting the customer request into customer request sentences ([0043] At 506, search and retrieval module 16 performs a search on a knowledge base based on document similarity to identify documents that are similar to a portion of the textual description that has already been entered in the one or more UI fields. In one embodiment, the search is performed only on a portion of the knowledge base that corresponds to the mailing list. In one embodiment, the search is performed by constructing a query document that includes all words (i.e., each and every word) in a subject entered in the subject field and a description entered in the description field. In one embodiment, the documents are identified based on document similarity between the query document and the documents.); 
encoding each customer request sentence with information sequentially collected from the previously observed sentences ([0028] One embodiment utilizes a search engine in which documents are represented as vectors in an N dimensional term space. In this embodiment, knowledge base documents are indexed into the search engine and the search engine is configured to store document vector(s) for each document. In one embodiment, there are multiple vectors stored per document to allow for computing the similarity of various portions of the document (e.g., computing the similarity between titles alone). For example, one embodiment may store one vector for each field of interest and also a vector that incorporates all of these fields. Depending on the type of data in the knowledge base, the search engine may also be configured to transform the documents into a suitable representation. For example, in each document, the search engine may stem terms, eliminate stop words, downcase all text, etc. [0039] One embodiment uses a vector space model (“VSM,” also known as the term “vector model”). Generally, VSM information retrieval (“IR”) systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in the corpus of documents that has been indexed. In a large document collection such as a knowledge base, the 
using the encodings to determine probabilities that measure importance of the customer request sentences ( [0040] In one embodiment, in order to find target documents that are most similar to a given query document, if the query document is not already represented in the vector space (e.g., the query document is a query or a document provided by a user), then the query document is turned into a vector in the same space as the target documents. Generally, this is performed by running the query document through the same indexing process used to generate the search index over the target documents. Once the query document is provided as a vector, the matching process initialize a set of accumulators configured to accumulate scores associated with respective target documents. Then, for each term “t” in the query document, the embodiment looks for “t” in the inverted index as obtained based in the knowledge base. If “t” does not occur in the index, the embodiment moves on to the next 
extracting relevant sentences from the customer request based on the probabilities ([0039] One embodiment uses a vector space model (“VSM,” also known as the term “vector model”). Generally, VSM information retrieval (“IR”) systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in the corpus of documents that has been indexed. In a large document collection such as a knowledge base, the number of dimensions may be in the tens of thousands. This embodiment associates weights with each dimension. The weights may be calculated using a weighting function such as the “term frequency inverse document frequency” (“Tf-idf”) weighting. Tf-idf is configured to reflect how important a word is to a document in a collection or corpus. A Tf-idf weight associated with a word increases proportionally to the number of times the word appears in a document, but is offset by the frequency of the word in the corpus to adjust for words that generally appear more frequently. In one embodiment, the vectors are normalized to unit length in order to account for variation in document length. In VSM, document similarity is measured by the cosine of the angle between two document vectors. Accordingly, angles near 0 (i.e., for documents whose vectors are very close together) result in similarity values near 1. One embodiment implements a VSM IR system where queries are considered to be documents as well, and finds the best matching documents for a given query by finding the document vectors that are closest to the query vector. In one embodiment, the documents represented in the VSM IR system are the answers in the customer support knowledge base and the query documents are user emails describing their issues. [0040] In one embodiment, in order to find target documents that are most similar to a 
forming an extracted-sentence customer request embedding from embeddings for the extracted relevant customer request sentences ([0039] One embodiment uses a vector space model (“VSM,” also known as the term “vector model”). Generally, VSM information retrieval (“IR”) systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in the corpus of documents that has been indexed. In a large document collection such as a knowledge base, the number of dimensions may be in the tens of thousands. This embodiment associates weights with each dimension. The weights may be calculated using a weighting function such as the “term frequency inverse document frequency” (“Tf-idf”) weighting. Tf-idf is configured to reflect how important a word is to a document in a collection or corpus. A Tf-idf weight associated with a word increases proportionally to the number of times the word appears in a document, but is offset by the frequency of the word in the corpus to adjust for words that generally 
using the extracted-sentence customer request embedding to select an agent response from a set of possible agent responses based on comparisons between the extracted-sentence customer request embedding and embeddings for the set of possible agent responses ([0043] At 506, search and retrieval module 16 performs a search on a knowledge base based on document similarity to identify documents that are similar to a portion of the textual description that has already been entered in the one or more UI fields. In one embodiment, the search is performed only on a portion of the knowledge base that corresponds to the mailing list. In one embodiment, the search is performed by constructing a query document that includes all words (i.e., each and every word) in a subject entered in the subject field and a description entered in the description field. In one embodiment, the documents are identified based on document similarity between the query document and the documents. ) ; and 
presenting the selected agent response to the customer to facilitate resolving the customer request ([022] According to this embodiment, while the user is typing in subject field 204 and question field 206 of UI 200, the search and retrieval system performs search and retrieval on the knowledge base based on document similarity between the existing documents in the knowledge base and the text entered by the user thus far, and provides a number of the best matching responses to the user in a possible solutions field 210 of UI 200. In FIG. 2, possible solutions field 210 is provided on the right side of UI 200. However, in alternative or additional embodiments, possible solutions field 210 may be provided in another area of UI 200, e.g., at the top, bottom, etc. [0046] At 508, search and retrieval module 16 provides one or more of the documents in a UI field of the UI, and at 510, search and retrieval module 16 repeats the monitoring, the determining, the performing, and the providing. [0024] In one embodiment, the deflection rate is improved/increased since using the full text that a user enters improves the accuracy of the knowledge base search. Further, the early displaying of search results may cause the user to save time and avoid unnecessary typing. One embodiment starts showing potential solutions to users after they have entered only a few words (e.g., 10 words), thus significantly improving the user experience. Additionally, early display of a small set of potential solutions for the user to examine may provide performance improvement since such results are shown in-context as the user 
Regarding claims 3, 11, ALEXANDER discloses, 
wherein the method further comprises forming an embedding for a new agent response by: 
receiving the new agent response, which is responsive to a customer request; 
segmenting the new agent response into new agent response sentences; 
embedding the new agent response sentences to produce corresponding new agent response sentence embeddings; and 
forming the new agent response embedding from the new agent response sentence embeddings ([0039] One embodiment uses a vector space model (“VSM,” also known as the term “vector model”). Generally, VSM information retrieval (“IR”) systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in the corpus of documents that has been indexed. In a large document collection such as a knowledge base, 
Regarding claims 4, 12, ALEXANDER discloses, 
wherein the method further comprises training a model, which is used to select agent responses, based on a training data set comprising a set of customer requests and a set of associated agent responses ([0039] One embodiment uses a vector space model (“VSM,” also known as the term “vector model”). Generally, VSM information retrieval (“IR”) systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in the corpus of documents that has been indexed. In a large document collection such as a knowledge base, the number of dimensions may be in the tens of thousands. This embodiment associates weights with each dimension. The weights may be calculated using a weighting function such as the “term frequency inverse document frequency” (“Tf-idf”) weighting. Tf-idf is configured to reflect how important a word is to a document in a collection or corpus. A Tf-idf weight associated with a word increases proportionally to the number of times the word appears in a document, but is offset by the frequency of the word in the corpus to adjust for words that generally appear more frequently. In one embodiment, the vectors are normalized to unit length in order to account for variation in document length. In VSM, document similarity is measured by the cosine of the angle between two document vectors. Accordingly, angles near 0 (i.e., for documents whose vectors are very close together) result in similarity values near 1. One embodiment implements a VSM IR system where queries are considered to be documents as well, and finds the best matching documents for a given query by finding the document vectors that are closest to the query vector. In one embodiment, the documents represented in the VSM IR system are the answers in the customer support knowledge base and the query documents are user emails describing their issues. [0038] One embodiment uses an inverted index (also known as a “postings file” or an 
Regarding claims 6, 14, ALEXANDER discloses, 
wherein the agent response comprises one or more of: a responsive textual communication drafted by an agent; and a responsive article [0010] One embodiment provides search and retrieval functionality based on document similarity. In one embodiment, while the description of an issue is being typed or otherwise inputted by a user seeking customer support, the entirety of such description is queried as opposed to only a number of selected keywords in the description, and documents that provide solutions to the issue are displayed alongside the description of the issue as it is being typed. In one embodiment, as the user adds words to the description, a “query document” is constructed and a search engine is reached to find documents with a high degree of similarity to the given query document. In one embodiment, more accurate results are provided to the user as more text is entered. Accordingly, embodiments provide cost savings by obviating the need for having a support personnel or a product engineer address every customer support issue. Further, by providing customer support solutions more quickly and accurately, embodiments improve the overall user experience..
Regarding claims 7, 15, ALEXANDER discloses, 
wherein the customer request includes a question from the customer about the product or the service used by the customer ([022] "FIG. 2 is an example Ul 200 of a search and retrieval system in accordance with embodiments of the present invention. Ul 200 includes various fields for a user to enter text and request customer support on an issue... Ul 200 also includes a subject field 204 where the user can enter the subject of the customer support request, and a question field 206 where the user can more fully describe the issue on which customer support is needed. When the description of the issue is entered to the satisfaction of the user, he/she may press a submit button 208 to submit the request so the search and retrieval system can perform a search on a knowledge base and find appropriate responses to the user issue.".).
Regarding claims 8, 16, ALEXANDER discloses, 
wherein the customer request comprises a ticket associated with a customer issue in a help center ticketing system ([022] "FIG. 2 is an example Ul 200 of a search and retrieval system in accordance with embodiments of the present invention. Ul 200 includes various fields for a user to enter text and request customer support on an issue... Ul 200 also includes a subject field 204 where the user can enter the subject of the customer support request, and a question field 206 where the user can more fully describe the issue on which customer support is needed. When the description of the issue is entered to the satisfaction of the user, he/she may press a submit button 208 to submit the request so the search and retrieval system can perform a search on a knowledge base and find appropriate responses to the user issue.".).
Regarding claims 17, ALEXANDER discloses a method for classifying a customer request (at [003], [022]), comprising: 
receiving a customer request ([022] "FIG. 2 is an example Ul 200 of a search and retrieval system in accordance with embodiments of the present invention. Ul 200 includes various fields for a ;
segmenting the customer request into customer request sentences ([0043] At 506, search and retrieval module 16 performs a search on a knowledge base based on document similarity to identify documents that are similar to a portion of the textual description that has already been entered in the one or more UI fields. In one embodiment, the search is performed only on a portion of the knowledge base that corresponds to the mailing list. In one embodiment, the search is performed by constructing a query document that includes all words (i.e., each and every word) in a subject entered in the subject field and a description entered in the description field. In one embodiment, the documents are identified based on document similarity between the query document and the documents.); 
encoding each customer request sentence with information sequentially collected from the previously observed sentences  ([0028] One embodiment utilizes a search engine in which documents are represented as vectors in an N dimensional term space. In this embodiment, knowledge base documents are indexed into the search engine and the search engine is configured to store document vector(s) for each document. In one embodiment, there are multiple vectors stored per document to allow for computing the similarity of various portions of the document (e.g., computing the similarity between titles alone). For example, one embodiment may store one vector for each field of interest and also a vector that incorporates all of these fields. Depending on the type of data in the knowledge base, the search engine may also be configured to transform the documents into a suitable representation. For example, in each document, the search engine may stem terms, eliminate stop words, downcase all ; 
using the encodings to determine probabilities that measure importance of the customer request sentences ( [0040] In one embodiment, in order to find target documents that are most similar to a given query document, if the query document is not already represented in the vector space (e.g., the query document is a query or a document provided by a user), then the query document is turned into a vector in the same space as the target documents. Generally, this is performed by running the query document through the same indexing process used to generate the search index over the target ;
extracting relevant sentences from the customer request based on the probabilities ([0039] One embodiment uses a vector space model (“VSM,” also known as the term “vector model”). Generally, VSM information retrieval (“IR”) systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in the corpus of documents that has been indexed. In a large document collection such as a knowledge base, the number of dimensions may be in the tens of thousands. This embodiment associates weights with each dimension. The weights may be calculated using a weighting function such as the “term frequency inverse document frequency” (“Tf-idf”) weighting. Tf-idf is configured to reflect how important a word is to a document in a collection or corpus. A Tf-idf weight associated with a word increases proportionally to the number of times the word appears in a document, but is offset by the frequency of the word in the corpus to adjust for words that generally appear more frequently. In one embodiment, the vectors are normalized to unit length in order to account for variation in document length. In VSM, document similarity is measured by the cosine of the angle between two document vectors. Accordingly, angles near 0 (i.e., for documents whose vectors are very close together) result in similarity values near 1. One embodiment implements a VSM IR system where queries are considered to be documents as well, and ; and 
using the extracted relevant sentences to classify the customer request into a customer-support topic ( [0035] FIG. 3 provides a histogram of the ranks at which a correct answers is found in the aforementioned data set by this embodiment that returns the top 6 matching answers. In FIG. 3, the horizontal axis corresponds to the rank of the identified correct answer in the top 6 suggested answers (with possible values of 1 through 6), and the vertical axis corresponds to the frequency (e.g., total number) of queries for which a correct answer of such rank was identified. For example, the embodiment identifies a rank 1 correct answer 195 times, a rank 2 correct answer 41 times, etc. .
Regarding claims 18 and 19, ALEXANDER disclose:
presenting a user interface to a customer-support agent, wherein the user interface organizes customer requests based on customer-support topics, and wherein the user interface enables the customer-support agent to perform a customer-support operation in response to a customer request.  Wherein the customer support operation includes, suggesting an agent’s answer or a helpful article to a customer. ( [012] a user may interface with system 10 directly, or remotely through a network, or any other method. [0014] Processor 22 may further be coupled via bus 12 to a display 24, such as a Liquid Crystal Display (“LCD”). A keyboard 26 and a cursor control device 28, such as a computer mouse, may further be coupled to bus 12 to enable a user to interface with system 10 on an as needed basis.).  The Examiner notes the use of non-functional descriptive material in the claims.  The claim method just requires presenting a user interface to a user, the intended use of the user interface does not positively recite any active step performed by the method.  If Applicant wants patentable weight on the NFDM claim language, such descriptions needs to be positively recited.
Regarding claim 20, ALEXANDER disclose a method for summarizing a customer request (abstract), comprising: 
receiving a customer request ([022] "FIG. 2 is an example Ul 200 of a search and retrieval system in accordance with embodiments of the present invention. Ul 200 includes various fields for a user to enter text and request customer support on an issue... Ul 200 also includes a subject field 204 where the user can enter the subject of the customer support request, and a question field 206 where the user can more fully describe the issue on which customer support is needed. When the description of the issue is entered to the satisfaction of the user, he/she may press a submit button 208 to submit the request so the search and retrieval system can perform a search on a knowledge base and find appropriate responses to the user issue.".); 
segmenting the customer request into customer request sentences ([0043] At 506, search and retrieval module 16 performs a search on a knowledge base based on document similarity to identify ; 
encoding each customer request sentence with information sequentially collected from the previously observed sentences ([0028] One embodiment utilizes a search engine in which documents are represented as vectors in an N dimensional term space. In this embodiment, knowledge base documents are indexed into the search engine and the search engine is configured to store document vector(s) for each document. In one embodiment, there are multiple vectors stored per document to allow for computing the similarity of various portions of the document (e.g., computing the similarity between titles alone). For example, one embodiment may store one vector for each field of interest and also a vector that incorporates all of these fields. Depending on the type of data in the knowledge base, the search engine may also be configured to transform the documents into a suitable representation. For example, in each document, the search engine may stem terms, eliminate stop words, downcase all text, etc. [0039] One embodiment uses a vector space model (“VSM,” also known as the term “vector model”). Generally, VSM information retrieval (“IR”) systems represent a document as a vector in a very high dimensional space where the number of dimensions is the number of unique words in the corpus of documents that has been indexed. In a large document collection such as a knowledge base, the number of dimensions may be in the tens of thousands. This embodiment associates weights with each dimension. The weights may be calculated using a weighting function such as the “term frequency inverse document frequency” (“Tf-idf”) weighting. Tf-idf is configured to reflect how important a word is to a document in a collection or corpus. A Tf-idf weight associated with a word increases proportionally ; 
using the encodings to determine probabilities that measure importance of the customer request sentences ( [0040] In one embodiment, in order to find target documents that are most similar to a given query document, if the query document is not already represented in the vector space (e.g., the query document is a query or a document provided by a user), then the query document is turned into a vector in the same space as the target documents. Generally, this is performed by running the query document through the same indexing process used to generate the search index over the target documents. Once the query document is provided as a vector, the matching process initialize a set of accumulators configured to accumulate scores associated with respective target documents. Then, for each term “t” in the query document, the embodiment looks for “t” in the inverted index as obtained based in the knowledge base. If “t” does not occur in the index, the embodiment moves on to the next term in the query document. If “t” is found in the index, its associated postings are read, and for each posting in the list associated with “t,” the embodiment computes the weight of “t” in the current target document using Tf-idf, and adds the Tf-idf weight to the score in the accumulator for the current target ;
extracting relevant sentences from the customer request based on the probabilities, and using the extracted relevant sentences to summarize the customer request ( [0022] FIG. 2 is an example UI 200 of a search and retrieval system in accordance with embodiments of the present invention. UI 200 includes various fields for a user to enter text and request customer support on an issue. For example, a user may provide his/her contact information by entering an email address in an email address field 202 of UI 200. Alternatively or additionally, the user may enter other contact information, such as phone, username, etc., in respective alternative fields (not shown). UI 200 also includes a subject field 204 where the user can enter the subject of the customer support request, and a question field 206 where the user can more fully describe the issue on which customer support is needed. When the description of the issue is entered to the satisfaction of the user, he/she may press a submit button 208 to submit the request so the search and retrieval system can perform a search on a knowledge base and find appropriate responses to the user issue. According to this embodiment, while the user is typing in subject field 204 and question field 206 of UI 200, the search and retrieval system performs search and retrieval on the knowledge base based on document similarity between the existing documents in the knowledge base and the text entered by the user thus far, and provides a number of the best matching responses to the user in a possible solutions field 210 of UI 200. In FIG. 2, possible solutions field 210 is provided on the right side of UI 200. However, in alternative or additional embodiments, possible solutions field 210 may be provided in another area of UI 200, e.g., at the top, bottom, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER in view of HASHIMOTO (US Patent Publication 2018/0121799).

Regarding claims 2, 10, ALEXANDER does not explicitly discloses:
wherein the method uses a combination of a recurrent neural network (RNN), a feed-forward network, and Sparsemax while determining the sentence- selection probabilities for the customer request sentences; and 
wherein the method uses a convolutional neural network (CNN) while forming the embedding for the entire customer request from the customer request sentence embeddings.

HASHIMOTO further teaches:
wherein the method uses a combination of a recurrent neural network (RNN), a feed-forward network, and Sparsemax while determining the sentence- selection probabilities for the customer request sentences; and 
wherein the method uses a convolutional neural network (CNN) while forming the embedding for the entire customer request from the customer request sentence embeddings ( [0069] In FIG. 3, the hidden state vectors 314 are generated by a neural network, such as a LSTM or bidirectional LSTM, or any other RNN. Hidden state vectors 314 are encoded in a high dimensional vector space 302 and have a dimensionality of 1×|E|, which is identified element-wise as {d.sub.1, d.sub.2, . . . , d.sub.j, . . . , d.sub.|E|,} such that d represents an individual dimension and the sub-script denotes an ordinal position of the dimension. In one example, |E|=200. In one implementation, a classifier 304 classifies the hidden state vectors 314 into an analytic framework label space 306 as label space vectors that have dimensionality about the same as a number of available framework labels. The analytic framework label space 306 encodes linguistic meaningfulness. For instance, if the POS label embedding layer has twenty labels, then a=20. In one implementation, the classifier 304 just includes a dimensionality reduction matrix W.sub.a. In another implementation, the classifier 304 includes an exponential normalizer 308 (e.g., softmax) in addition to the dimensionality reduction weight matrix W.sub.a, which normalizes the label space vectors produced by the dimensionality reduction weight matrix W.sub.a. [0144] Other implementations of the technology disclosed include using normalizers different than, in addition to, and/or in combination with the exponential normalizer. Some examples include sigmoid based normalizers (e.g., multiclass sigmoid, piecewise ramp), hyperbolic tangent based normalizers, rectified 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use a combination of a recurrent neural network (RNN), a feed-forward network, and Sparsemax while determining the sentence- selection probabilities for the customer request sentences use a convolutional neural network (CNN) while forming the embedding for the entire customer request from the customer request sentence embeddings since such improvement in the system of ALEXANDER is a combination of prior art elements that yield predictable results such as allowing to system to solve a variety of increasingly complex natural language processing (NLP) tasks.

Claims 5, 13 and are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER (US Patent Publication 2017/0060366) in view of Shrinath (US Patent Publication 2016/0259789).

Regarding claim 5, 13, ALEXANDER does not explicitly disclose: 
receiving feedback indicating whether or not the selected agent response was helpful in resolving the customer request; and 
using a contrastive loss, which includes components from both positive and negative predictions, to guide a training process for a model that is used to select the relevant sentences from a customer request.
However Shrinath which is directed to providing responses to customer requests related to a product or a service further teaches:
receiving feedback indicating whether or not the selected agent response was helpful in resolving the customer request; and 
using a contrastive loss, which includes components from both positive and negative predictions, to guide a training process for a model that is used to select the relevant sentences from a customer request ([095]- [096]" The computing system 100 can include a requester feedback 322, a community feedback 324, or a combination thereof for the matching response 310. The requester feedback 322 can include a response to the matching response 310 from the user 204 receiving the matching response 310. The requester feedback 322 can be from the user 204 to back to the matching expert 308 associated with the matching response 310. The requester feedback 322 can include an evaluation, an expression, a responsive reliance, or a combination thereof for the matching response 310, the matching expert 308, or a combination thereof. The requester feedback 322 can further include a usage, an applications reliance, or a combination thereof for the matching response 310 by the user 204.").
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to improve the system in Alexander by allowing the system to receive feedback from the customer regarding whether the one or more suggested articles were helpful in resolving the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Obtaining And Using A Distributed Representation Of Concepts As Vectors, Ho; Tin Kam - An approach is provided for automatically generating and processing concept vectors by extracting concept sequences from one or more content sources and generating a first concept vector for a first concept by supplying the concept sequences as inputs to a vector learning component, such that the first concept vector comprises information interrelating the first concept to other concepts in the concept sequences which is inferred from the concept sequences.
Method And System For Cluster-Based Video Monitoring And Event Categorization, Laska; Jason N. - A computing system obtains a respective motion vector for each of a series of motion event candidates in real-time as said each motion event candidate is detected in a live video stream. In response to receiving the respective motion vector for each of the series of motion event candidates, the computing system determines a spatial relationship between the respective motion vector of said each motion event candidate to one or more existing clusters established based on a plurality of previously processed motion vectors, and in accordance with a determination that the respective motion vector of a first motion event candidate of the series of motion event candidates falls within a respective range of at least a first existing cluster of the one or more existing clusters, assigns the first motion event candidate to at least a first event category associated with the first existing cluster.
GENERATING VECTOR REPRESENTATIONSOFDOCUMENTS, Le; Quoc V.- Methods, systems, and apparatus, including computer programs encoded on computer storage media, for generating document vector representations. One of the methods includes obtaining a new document; and determining a vector representation for the new document using a trained neural network system, wherein the trained neural network system has been trained to receive an input document and a sequence of words from the input document and to generate a respective word score for eachword in a set of words, wherein each of the respective word scores represents a predicted likelihood that the corresponding word follows a last word in the sequence in the input document, and wherein determining the vector representation for the new document using the trained neural network system comprises iteratively providing each of the plurality of sequences of words to the trained neural network system to determine the vector representation for the new document using gradient descent.
Verifying Relevance Between Keywords And Web Site Contents, Zhang, Benyu – Systems and methods for verifying relevance between terms and Web site contents are described. In one aspect, site contents from a bid URLare retrieved. Expanded term(s) semantically and/or contextually related to bid term(s) are calculated. Content similarity and expanded similarity measurements a re calculated from respective combinations of the bid term(s), the site contents, and the expanded terms. Category similarity measurements between the expanded terms and the site contents a re determined in view of a trained similarity classifier. The trained similarity classifier having been trained from mined web site content associated with directory data. A confidence value providing an objective measure of relevance between the bidterm(s) and the site contents is determined from the content, expanded, and category similarity measurements evaluating the multiple similarity scores in view of a trained relevance classifier model.
Term Suggestion For Multi-sense Query, Zeng, Hua-Jun- Systems and methods for related term suggestion are described. In one aspect, term clusters are generated as a function of calculated 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.